Title: To John Adams from LeRay de Chaumont, 14 February 1825
From: Chaumont, LeRay de
To: Adams, John


				
					Most Respected Sir.
					Philada Feby. 14 1825
				
				To you who have been so Kind at different epochas of my Life, to shew a Sympathising  interest in my more important concerns, I must address my most sincere congratulations upon the result of the Presidential Election which confer to your most distinguished son the greatest gift and proof of confidence which it is in the power of this so enlighted and so great people, to bestow to a Man.I am in my way to Washington & my first step there will be to pay my respect to the Elect President, who like his Worthy father has bestowed upon me at different times some friendly writen proofs of his lively interest for my Wellfare.Helas! my fate has not been that happy one which my first successes and Steady attention to my undertakings in this Country had almost insured, and that which yourself, my dear Sir, had been good enough to anticipate for me.Events which could not be forseen when I made such great investments in the States of New-York and Pensilvania for myself and friends—have destroyed our just expectations. The Invention of Steam boats, Combined with the acquisition of Louisiana by the United States opened, to the Emigrants of the East who were before slucking upon our land, immense new tracts which they prefered for many years...other causes too long to be detailled, like the sudden fall of produce & even the making of the great Erie Canal which opened to the Settlers new Countries beyond us...all combined to reduce allmost to nothing the price of our vast properties. I had mean time become security for several of the Land holders—stored to take a great deal of their properties at an advanced & too great price...Those engagements, added to mine would not however have deranged me, had it not been for the dreadfull torture on the price of property. I began by Selling Chaumont in France—There was no loss, it is true—it produced above a Million of Francs—& my other properties there equally well. But here was the ruin I have been obliged to take one Dollar when I had given four and more.I must cut short. The remainder of my properties is conveyed by me to my eldest son who is going to administer and fell them for the benefit of my Creditors—doubtfull that my children will ever receive a penny from my inheritance. The present appearances are against it very strongly.In such a distressfull situation the example of LaFayette our mutual friend, is reanimating my spirits. Like him my father promptly and earnestly espoused the American cause in the earliest days of its troubles, & much before the Government of France had joined it employed his influence, credit & fortune to hasten that great support & was constantly—employed to render it most effectual. I his only son renounced as well as my father to all employments in France to devote myself to the Country in whose fate we had placed all our greatest feeling and almost all our destiny. Like LaFayette too we were adverse to have recourse to the justice and gratitude of the United-States as long as Fortune would offer a sufficient support, & I was myself happy to Continue, as I was, with prospects of prosperity, always contributing to the Wellfare of this my adopted Country, when the above mentioned desasters began, and my present position that of my family are such that I am now in my way to Washington to appeal to the sentiments of justice and gratitude which animate the members of Congress and Heads of the Government.You see, My dear Sir, how much I rely upon you Kind interest in what concerns me to have expatiated so long upon our family affairs & situation. Indeed I feel confident in your good wishes for our success.I am with great regard & sincer attachment / Most Respected Sir / Your very obedt / & Hble.  servant & / friend
				
					Le Ray de Chaumont
				
				
					P.S. You have so obligingly once received one of my former addresses that I take the liberty to forward you the last I delivered.
				
			